Dissenting opinion by Eakin, J. -The defendant was a cropper, making a crop upon the land of another, for an aliquot portion, and using the team and tools of the land-owner for the purpose. I concur with the court in the view that our statute, on the subject of removing, selling, bartering or disposing of mortgaged property, includes equitable as well as purely legal liens. Both are within the letter, as well as the spirit and mischief of the Act. There was no error in refusing the instruction on that point. I think, however, that the jury should have been left free to consider of the intention to defraud the mortgagee, and that, therefore, the court erred in refusing to instruct the jury that they must believe from the evidence tbatdefendant had such felonious intent. It is true the statute is silent as to the inteut, but the mischief aimed at, indeed the only conceivable mischief which could result from the sale of mortgaged property, is the fraud upon the creditor in depriving him of his debt. Criminal statutes, according to well-settled principles are to be construed strictly in favor of defendants, under indictments to punish. The construction should be, says Mr. Bishop, “ as far as possible, inharmouy with their policy, and the common law.” Statutory Crimes, Sec. 141. Moreover, “a statute will not generally make an act criminal, however broad may be its language, unless the offender’s intent concurred with the Act.” Ib., Sec. 132. This intent does not refer to the doing of the act, but to the evil motive, as illustrated by the case of an act making it capital to draw blood in tbe streets. This wa-> held not to apply to a surgeon who bled a man who had fallen in a fit, although he intentionally did the very act which the statute prohibited. But he had no felonious intent to perpetrate the crime, which, the statute aimed at which was to draw blood by assault. The statute in judgment is in derogation of the common law, and in some respects peculiar. It makes it felony to sell, what it would only be a misdemeanor to steal, as to all things within the limits of value governing petit larceny.- If, in this case, the defendant had stolen from the mojtgagee, all that the proof shows he sold, he would not be guilty of felony. It may be well apprehended that if strictly construed without reference to evil intent, it may reach consequences which would shock the sense of Justice and confuse all ideas of distinction between crime and innocenee. If the doing of the prohibited act, with intent to do it, be, alone, conclusive of guilt, and the jury be precluded from all consideration of intent to defraud, then the most overwhelming necessity, Avith ample provision for meeting the debt from other sources, can never be shown. One who had given a large mortgage of personal property to secure a debt and then paid the debt to the smallest estimable balance, could not sell the smallest portion of it under any emergency, for the mortgage would cover all for the balance. Upon the other hand I see no evil to arise from entrusting juries Avith the consideration, in each case, of the evil intent. Generally they are astute enough, Avith their knowledge of human motives and experience of human conduct, to detect an intent to defraud, or to recognize an innocent intent. Laws are to be reasonably interpreted, so as not to reach absurd results. I think it reasonable to apply to this statute the common law doctrine that no acts are felonious not done with felonious intent. My opinions as to the proper construction of the statute, are strengthened by the circumstances of this case. As I view the evidence, it shows that the defendant was a very poor man, dependent wholly, for daily bread, on daily labor, with a wife who had been sick for most of the year. He paid the mortgagee the greater part of the debt, and sold a very small portion of the crop, in the seed, to procure a little beef, some other necessaries, and a cheap door shutter. He then agreed with the mortgagee to work out the balance of the debt, which was less than twenty dollars, with the mortgagee’s father. The mortgagee, knowing the facts, agreed to be satisfied with that, and, from anything that appears, the labor may have been performed. For this, he is to bear the brand, through life, of a convicted felon, besides serving a year in the penitentiary. - Notwithstanding the hardship to himself and the invalid wife, it must be concluded that if he acted with intent to defraud his creditor, the conviction is legal and proper. But I am not sure the jury would have thought that he did, and I believe on a fair and reasonable construction of the law, by its manifest policy,'and with a view to the mischief it was intended to suppress, it ought to have been left with them to say. I think there ought to be a new trial, and that the jury should have the instruction asked.